In re Carter, Feltus; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “B”, No. 348-939; to the Court of Appeal, Fourth Circuit, No. 97KW-0446.
Writ granted in part. The court of appeal is ordered to consider the merits of relator’s application, which the district court’s order of June 11, 1997, indicates he filed timely. See Uniform Rules — Courts of Appeal Rule 4 — 3; Barnard v. Barnard, 96-0859 (La. 6/24/96), 675 So.2d 734.
LEMMON, J., not on panel.